Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 10, 11, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al (US 2017/0315386 A1).

Regarding claim 1, Gong et al discloses a tunable optical filter for a detector (Fig, 3, a MEMS-based tunable filter 300), the optical filter comprising:
a plate (350) having a top side and a bottom side, the plate having material properties making it transparent to a range of optical frequencies (para 32, lines 17-19);
a transparent metasurface (311) proximate the top side of the plate (350), the transparent metasurface configured to have a transmissive pass band and a stop band (para 32, lines 5-6 is supported in para 31); and
an undercarriage support structure (360 cantilevers) proximate the bottom side of the plate (350), the undercarriage support responsive to photothermal heating (para 34);
the undercarriage support structure configured to deform from the photothermal heating caused by an undesired signal thereby shifting the stop band in frequency toward the undesired signal to block reception of the undesired signal by the detector (paras 33 and 34, detector-330; Figs. 8 and 9).

Regarding claim 2, the tunable optical filter of claim 1, wherein the transparent metasurface is a Distributed Bragg Reflector (DBR-311, para 32, line 8).

Regarding claim 5, the tunable optical filter of claim 1 further comprising:
the undercarriage support additionally configured to deform from electrically controlled joule heating (para 33, the filter 300 is tuned by a bias voltage across the DBR311 and DBR312).

Regarding claim 10, Gong et al discloses a system (Fig. 3) comprising:
a detector (330); and
an optical filter (Fig, 3, a MEMS-based tunable filter 300), the optical filter including:
a plate (350) having a top side and a bottom side, the plate having material properties making it transparent to a range of optical frequencies (para 32, lines 17-19);
a transparent metasurface (311) proximate the top side of the plate (350), the transparent metasurface configured to have a transmissive pass band and a stop band (para 32, lines 5-6 is supported in para 31); and
an undercarriage support structure (360 cantilevers) proximate the bottom side of the plate (350), the undercarriage support responsive to photothermal heating (para 34);
the undercarriage support structure configured to deform from the photothermal heating caused by an undesired signal thereby shifting the stop band in frequency toward the undesired signal to block reception of the undesired signal by the detector (paras 33 and 34, detector-330; Figs. 8 and 9).

Regarding claim 11, the tunable optical filter of claim 1, wherein the transparent metasurface is a Distributed Bragg Reflector (DBR-311, para 32, line 8).

Regarding claim 14, the tunable optical filter of claim 1 further comprising:
the undercarriage support additionally configured to deform from electrically controlled joule heating (para 33, the filter 300 is tuned by a bias voltage across the DBR311 and DBR312).

Regarding claims 19 and 20, a method of optical filtering comprising the steps of exposing a detector with an optical filter to an undesired signal, deforming the undercarriage support, shifting the transparent metasurface stop band, blocking reception of the undesired signal by the detector and deforming the undercarriage support are inherently met by the disclosure of the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (US 2017/0315386 A1).
Gong et al discloses the claimed invention as set forth above except for wherein the transparent metasurface comprises a multilayer actuator stack exhibiting Fabry-Perot resonance or is a High Contrast Grating (HCG).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to choose the transparent metasurface to be a multilayer actuator stack exhibiting Fabry-Perot resonance or a High Contrast Grating (HCG), since these are functionally equivalent for their use in the optical filter art and the selection of any of these known equivalents to filtering out undesired signal would be within the level of ordinary skill in the art.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (US 2017/0315386 A1) in view of Sarkar et al (US 2005/0162806 A1).
Gong et al discloses the claimed invention as set forth above except wherein the undercarriage support comprises a plurality of actuators configured in a serpentine pattern.  The prior art plurality of actuators 360 are cantilever, but silent what pattern is used.
Sarkar et al discloses the undercarriage support comprises a plurality of actuators configured in a serpentine pattern (Fig. 10).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date make the Gong’s cantilever to be in a serpentine pattern as taught by Sarkar et al for the purpose of obtaining fine tuning of signal, as being motivated to make excellent tunable optical filter.

Allowable Subject Matter
Claims 6-8, 15-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the first portion of the plurality of actuators coated with a tailored absorptive film in a spectral region of interest; and the second portion of the plurality of actuators coated with a thin reflective material as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/18/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872